IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 00-10265
                          Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

RONALD EDWARD STEWART,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:88-CR-166-E
                       - - - - - - - - - -
                        December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender has moved for leave to withdraw

and filed a brief as required by Anders v. California, 386 U.S.
738 (1967).    Stewart has not filed a response to counsel’s motion

to withdraw.   Our independent review of counsel’s brief and the

record discloses no nonfrivolous issue for appeal.

     Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.